Citation Nr: 0815300	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-32 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for adenocarcinoma, 
left parotid gland.

2.  Entitlement to service connection for adenocarcinoma, 
left parotid gland, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran (appellant)



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970, including service in Vietnam from September 1968 
to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In April 2008 the veteran appeared at the New Orleans RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

The issue of entitlement to service connection for 
adenocarcinoma, left parotid gland, to include as secondary 
to Agent Orange exposure, is addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  An August 1994 rating decision denying service connection 
for adenocarcinoma, left parotid gland, including as 
secondary to Agent Orange exposure, was not appealed.  

2.  In correspondence dated in August 1996 the veteran 
requested that his previously denied claim for service 
connection for adenocarcinoma of the left parotid gland be 
reopened.

3.  Evidence compiled after the August 1994 rating decision, 
including the veteran's testimony during a January 2005 RO 
hearing and an April 2008 Board hearing, constitutes new and 
material evidence.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service 
connection for left parotid gland adenocarcinoma, including 
as secondary to Agent Orange exposure, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
adenocarcinoma, left parotid gland, including as secondary to 
Agent Orange exposure, has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a)(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in May 1975 the RO denied service 
connection for "mass, left auricle and adenocarcinoma of 
left parotid gland" on the grounds that no residuals of a 
sebaceous cyst behind the left ear were found during the 
veteran's separation examination.  A notice of disagreement 
was not filed, and the decision became final.  38 C.F.R. § 
3.104.  Even so, applicable law provides that a claim which 
is the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In July 1994 the veteran requested that his claim be reopened 
and considered under the presumptive provisions of 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e).  In a rating decision dated in 
August 1994 the RO issued a decision denying service 
connection for left parotid gland adenocarcinoma secondary to 
Agent Orange exposure on the grounds that the available 
scientific and medical evidence did not support the 
conclusion that adenocarcinoma is associated with herbicide 
exposure, and on the grounds that there was no other basis 
for service connection.  A notice of disagreement was not 
filed, and this decision became final.  38 C.F.R. § 3.104.  

In correspondence received by the RO in August 1996 the 
veteran stated a claim for service connection for skin rashes 
and requested that his claim for service connection for 
adenocarcinoma of the left parotid gland be reopened.  In 
September 1996 the RO issued a rating decision denying the 
veteran's claim for service connection for skin rashes.  
However, the veteran's August 1996 request that his 
previously denied claim for service connection for 
adenocarcinoma be reopened was not adjudicated until April 
2004; when the claim was apparently reopened and then again 
denied on the grounds that the evidence continued to show 
that the disorder was not incurred in or aggravated by 
military service.  The veteran has appealed.

Although the April 2004 rating decision appeared to reopen 
the claim and deny the claim on the merits, the RO's 
conclusions are not binding on the Board's determination of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

At the time the veteran filed his claim to reopen, the 
applicable criteria defined new and material evidence as 
evidence not previously submitted to agency dedcisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In addition to the reports of compensation and pension (C&P) 
examinations done in 2003 and 2005, the evidence compiled 
since the August 1994 denial includes the veteran's sworn 
testimony during a January 2005 RO hearing and before the 
undersigned Veterans Law Judge in April 2008.  During his 
Board hearing he testified that he went to VA for treatment 
for a painful lump behind his left ear in March or April 
1971.  He testified that the presence of a cyst was confirmed 
during this examination.  He further testified that he was 
certain that the examination took place in or around "March 
or early April of '71" because he had been told at the time 
of his separation from service that if anything happened 
within the 12 months after service to "be sure to report it 
to the VA and that's what [he] did."

This evidence is new since it was not of record at the time 
of the August 1994 denial.  The Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board 
finds that the evidence is material since it suggests 
symptomatology within the year following service.  It thus 
bears directly and substantially upon the claim and must be 
considered in order to fairly decide the merits.  New and 
material evidence having been found, the veteran's claim for 
service connection must be reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for 
adenocarcinoma of the left parotid gland is granted.



REMAND

Having reopened the veteran's claims for service connection 
for adenocarcinoma of the left parotid gland, the Board has 
jurisdiction to review the issue de novo, based on the whole 
record.  For the reasons that follow the Board finds that 
additional development is warranted. 

In July 2004 the RO requested a copy of all outpatient 
treatment records from the New Orleans Veterans' Affairs 
Medical Center (VAMC) dating from April 16, 1970, to February 
19, 1975.  In response to the RO's request a one-page 
treatment record dated February 18, 1975, was received.  
However, the veteran insists that he sought treatment for a 
growth behind his left ear in or around March 1971.  
Moreover, a statement from a physician received by the RO in 
March 1975 informs of treatment for a cyst behind the left 
ear in September and October 1974.  The matter must therefore 
be remanded so that the RO can ensure that all VA medical 
records dating from April 16, 1970 (the day after the 
veteran's separation from service), to February 17, 1975, 
have been associated with the claims file.  38 C.F.R. § 
3.159(c)(2).  A request should also be made for all VA 
treatment records dating from December 2, 2006.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition to the foregoing, in June 2005 the veteran was 
accorded a C&P cranial nerves examination with regard to his 
claim for service connection for adenocarcinoma of the left 
parotid gland.  However, no findings were reported with 
regard to the veteran's recurrent adenocarcinoma, and no 
opinion proffered as to a nexus to service.  In July 2005 the 
RO referred the matter back for an opinion.  In August 2005 
the veteran was apparently re-examined by the June 2005 
examiner, who advised that the August 2005 examination was 
"in no way different from what is before."  He added that 
he was unable to speculate regarding the onset of the 
veteran's adenocarcinoma, and declared as follows:

I do not know how I can possibly describe 
what the connection was.  Further more, 
none of these is within the problems of 
my specialty of neurology.

In view of the examiner's inability to opine as to the 
etiology and onset of the veteran's adenocarcinoma, and in 
light of his admonition that the issue is outside of his 
specialty, remand for a new C&P examination by an appropriate 
specialist is warranted.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all medical records from the 
New Orleans VAMC dating from April 16, 
1970, to February 17, 1975; and dating from 
December 2, 2006.  Also attempt to obtain 
any other pertinent treatment records 
identified by the veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

The veteran should be encouraged to provide 
any evidence that he may have in his 
possession that can establish his treatment 
by VA in 1971 and 1974, such as a copy of 
any correspondence from VA dated in the 
year following his separation from service.

2.  Schedule the veteran for an examination 
by an oncologist or other appropriate 
specialist regarding his claim for service 
connection for adenocarcinoma, left parotid 
gland.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in his 
report that the claims file was reviewed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
examiner is specifically requested to opine 
as to whether it is less likely than not 
(less than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
adenocarcinoma of the left parotid gland 
was incurred during service or is related 
to any incident therein, including exposure 
to Agent Orange.  A rationale for this 
opinion must be set forth in the report 
provided.

3.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


